

117 HR 1771 IH: Defending Veterans’ Second Amendment Rights Act
U.S. House of Representatives
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1771IN THE HOUSE OF REPRESENTATIVESMarch 10, 2021Mr. Roy (for himself and Mr. Bost) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo prohibit the Secretary of Veterans Affairs from transmitting certain information to the Department of Justice for use by the national instant criminal background check system.1.Short titleThis Act may be cited as the Defending Veterans’ Second Amendment Rights Act. 2.Prohibition on Secretary of Veterans Affairs transmittal of certain information to the Department of Justice for use by the national instant criminal background check systemThe Secretary of Veterans Affairs may not transmit to any entity in the Department of Justice, for use by the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act, personally identifiable information on veterans and other beneficiaries, solely on the basis of a determination by the Secretary under chapter 11 of title 38, United States Code, that a person has a service-connected disability.